Title: To Thomas Jefferson from David Gelston, 5 June 1804
From: Gelston, David
To: Jefferson, Thomas


          
            Sir,
            New York June 5th. 1804.
          
          By the Ship Pyomingo from Leghorn I have received a letter from Mr. Appleton, a copy of which is enclosed—the articles shall be forwarded by the first vessel to Alexandria or Georgetown—
          I have the honor to be, with great respect, Sir, your obedient servant
          
            David Gelston 
          
        